NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

IVAN VERNORD CLEVELAND,                          No. 12-15900

               Plaintiff - Appellant,            D.C. No. 3:10-cv-05350-CRB

  v.
                                                 MEMORANDUM *
PHUC T. LAM, Dr.,

               Defendant - Appellee,

J. CHUDY, et al.,

               Defendants.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       California state prisoner Ivan Vernord Cleveland appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deliberate indifference and other claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment on Cleveland’s

deliberate indifference claim because, even assuming that his coughing disorder

and lipomas constituted serious medical conditions, Cleveland failed to raise a

genuine dispute of material fact as to whether defendant Lam consciously

disregarded any risk they posed to Cleveland’s health. See Farmer v. Brennan,

511 U.S. 825, 833-35 (1994) (setting forth elements of deliberate indifference);

Toguchi, 391 F.3d at 1057-58 (explaining that neither prisoner’s difference of

opinion with prison medical authorities regarding treatment, nor negligence in

diagnosing or treating a medical condition, gives rise to a § 1983 claim).

      Cleveland’s contentions regarding the district court’s alleged failure to

review all the evidence, and defendant Lam’s alleged attempts to intimidate him

during this litigation, are unpersuasive.

      AFFIRMED.




                                            2                                     12-15900